Citation Nr: 0911059	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hernia.

2.  Entitlement to service connection for low back sprain.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to March 
2002 and from December 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and October 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran's hiatal hernia is related to active service.

2.  The Veteran's low back sprain is related to active 
service.

3.  The Veteran's hypertension is not related to active 
service; and hypertension did not manifest to a compensable 
degree within one year of discharge from service.


CONCLUSIONS OF LAW

1.  Hiatal hernia was incurred or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 
(2008).

2.  Low back sprain was incurred or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303 (2008).

3.  Hypertension was not incurred or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as hypertension, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hernia

The Veteran underwent an esophagogastroduodenoscopy (EGD) at 
Oaklawn Hospital in June 2005.  The preoperative diagnosis 
was esophageal reflux.  The postoperative diagnosis was 
esophagitis and gastritis with a small hiatal hernia.

A VA examination was conducted in July 2005.  The VA examiner 
diagnosed the hiatal hernia by history related by the 
Veteran.  The Veteran's claims file and Oaklawn Hospital 
records were not available to the examiner.  Nevertheless, 
examiner's findings and opinions are probative because the 
Veteran reported her history accurately.  She had been out of 
service for only approximately four months when the VA 
examination was conducted and only three months at the time 
of the EGD procedure.  Thus, giving the benefit of the doubt, 
the Board grants service connection for the hiatal hernia. 

The Board notes that the Veteran is already service-connected 
for gastroesophageal reflux disease (GERD) with gastritis.  
The regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113 
(2008).  Ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  
Thus, when implementing the Board's decision, the RO must 
consider the hiatal hernia within the evaluation for GERD 
with gastritis.

Low Back Sprain

The July 2005 VA examination included examination of the 
Veteran's back.  She reported to the examiner that she 
experienced low back pain during service while driving a 
semi-truck and riding in the back of a gun truck where she 
was jarred frequently from uneven and bumpy roads.  The 
examiner diagnosed low back sprain by history and physical 
exam.  The examiner opined that it was at least as likely as 
not related to service.  The Veteran told the examiner that 
she did not seek medical attention for her back during 
service because she was out on missions everyday.  The Board 
finds the Veteran's reported history credible, and she is 
competent to report on symptoms like back pain.  Thus, the VA 
examiner's reliance on the Veteran's statements when giving 
an opinion was proper.  The short period of time, 
approximately four months, between separation from service 
and the VA examination gives even more credence to the 
opinion.  Given the VA examiner's positive and probative 
nexus opinion and no contradictory evidence of record, the 
Board finds that service connection for low back sprain is 
warranted.

Hypertension

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101(Note 1) (2008).

Service connection for hypertension cannot be granted on a 
direct basis because there is no evidence of high blood 
pressure in service.  In the December 2006 notice of 
disagreement, the Veteran's representative referenced post-
service VA treatment records showing readings of 147/86 and 
128/90 in September 2005 and similar readings in the 
following months.  The record does contain private treatment 
records showing that, in February 2006, the Veteran was seen 
as a new patient and reported a five-month history of 
elevated blood pressure.  The Veteran's blood pressure was 
measured as 150/90 at that first visit, and she was 
prescribed medication.  When seen several weeks later, she 
reported blood pressure of 112/74 at home; it was recorded as 
116/70 in the doctor's office.  Thus, the Veteran's 
representative argues that she was diagnosed with 
hypertension and prescribed medication in February 2006, 
which was approximately 11 months after separation from 
service.

The Veteran asserts that service connection should be granted 
on a presumptive basis because hypertension was diagnosed 
within a year of discharge.  Although a diagnosis was made 
within a year, the law requires the disability to manifest to 
a compensable degree within that time period.  See 38 C.F.R. 
§§ 3.307, 3.309.  The criteria for the lowest compensable 
rating requires hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran's blood 
pressure readings never reached those levels, either before 
she was put on medication or after.  Her blood pressure 
readings during the June 2006 VA examination, while she was 
on medication, were 128/82, 122/73, and 121/89.

Under these circumstances, the claim for service connection 
for hypertension must be denied on both direct and secondary 
bases.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter. Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).


There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in July 2005 and May 2006 of the information and 
evidence needed to substantiate and complete claims for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

The Veteran was given the specific notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006), in March 2006.  This notice was timely as to the 
claim of service connection for hypertension because it was 
given several months before the rating decision on that 
issue.  As to the claims of service connection for hernia and 
low back sprain, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records, VA treatment records, and private treatment records.  
VA examinations were conducted.  The Board acknowledges that 
the Veteran's representative referred to VA treatment records 
that are not in the Veteran's claims folder.  The June 2006 
VA examiner, however, reviewed both the claims folder and the 
computerized VA treatment records, and the Board has accepted 
as true the blood pressure readings recited by the Veteran's 
representative.  Thus, the Board concludes that there is no 
prejudice to the Veteran in the RO's failure to obtain the VA 
treatment records cited by the representative.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for hiatal hernia is 
granted.

Entitlement to service connection for low back sprain is 
granted.

Entitlement to service connection for hypertension is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


